Citation Nr: 1131780	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  95-12 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar strain with mechanical low back pain and degenerative changes.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity. 

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a left knee contusion with patellofemoral syndrome and chondromalacia.  

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to July 1981 with subsequent reserve service between September 1986 and March 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 1994, May 1996, and August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. and Huntington, West Virginia.  Jurisdiction over the claims folder is currently held by the RO in Baltimore, Maryland. 

In October 2004, the Veteran testified before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C.  A transcript of this hearing is included in the claims folder. 

The Board remanded the case for further action by the originating agency in June 2005, August 2008, and July 2009.  The case has now returned to the Board for further appellate action.
 
The RO granted service connection for radiculopathy of the right and left lower extremities as secondary to the service-connected lumbar spine disability in an August 2010 rating decision.  Separate 20 percent evaluations were assigned for each lower extremity effective March 23, 2004.  Although the Veteran has not specifically disagreed with the initial ratings assigned the neurological disabilities, the current diagnostic codes for rating disabilities of the spine provide for the assignment of separate ratings for associated objective neurologic abnormalities.  Therefore, the Board will consider the initial ratings for radiculopathy of the lower extremities as part of the appeal for a higher rating for the low back disability.  

Subsequent to issuance of the June 2011 supplemental statement of the case (SSOC), the Veteran submitted medical evidence of treatment with private health care providers.  While the new evidence does not directly pertain to the claims currently on appeal, in July 2011, the Veteran also submitted a waiver of initial RO consideration of the evidence.  Thus, the Board will consider the claim on the merits.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by limitation of motion that most nearly approximates forward flexion to 50 degrees or greater and a combined range of motion of 200 degrees or greater; limitation of motion more nearly approximates the moderate than severe level.

2.  The Veteran's low back disability is not manifested by severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

3.  The Veteran has not experienced incapacitating episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician, and his disc disease most nearly approximates moderate than severe or pronounced.  

4.  Radiculopathy of the left lower extremity most nearly approximates moderate incomplete paralysis of the sciatic nerve.

5.  Radiculopathy of the right lower extremity most nearly approximates moderate incomplete paralysis of the sciatic nerve.

6.  The Veteran's left knee disability has manifested subjective complaints of painful motion with flexion consistently 60 degrees or greater and full extension with no objective evidence of instability, locking, or effusion. 

7.  The Veteran's service connected disabilities preclude her from performing gainful employment for which her education and occupational experience would otherwise qualify her.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for lumbar strain with mechanical low back pain and degenerative changes have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002);  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

3.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.
4.  The criteria for an initial rating in excess of 10 percent for residuals of a left knee contusion with patellofemoral syndrome and chondromalacia are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5014, 5256-5262.

5.  The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that increased initial ratings are warranted for her service-connected disabilities.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals of Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.


Increased Initial Rating for Lumbar Spine and Radiculopathy of the Lower Extremities

Service connection for a low back strain was granted in the October 1994 rating decision on appeal.  An initial 20 percent evaluation was assigned, effective May 13, 1990.  In a September 1997 rating decision, the disability was recharacterized as a lumbar strain with mechanical back pain and degenerative changes.  The Veteran contends that a rating in excess of 20 percent is warranted as she experiences constant pain in her back that radiates into the lower extremities and affects her ability to retain employment and perform the activities of daily living.  

The Veteran's back disability was initially rated and Diagnostic Code 5295 pertaining to a lumbosacral strain.  However, the criteria for evaluating disabilities of the spine were revised during the pendency of this claim.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  Id.  Therefore, the Board may apply the former criteria for rating the spine throughout the claims period, but may only consider the September 23, 2002 and September 26, 2003 criteria from their effective date.  

An increased rating is possible under the former criteria under Diagnostic Code 5292 for limitation of motion of the lumbar spine.  Under this diagnostic code, limitation of motion of the lumbar spine warrants a 40 percent evaluation if it is severe, a 20 percent evaluation if it is moderate, and a 10 percent evaluation if it is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria effective September 26, 2003, lumbar and cervical disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  

Notes following the diagnostic criteria indicate that for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Id.

The Board finds that a rating in excess of 20 percent is not warranted at anytime during the claims period under either the former or current criteria for rating the spine.  With respect to range of motion, the Veteran's lumbar spine consistently manifested limitation of motion that most nearly approximated moderate and was contemplated by the current 20 percent rating under former Diagnostic Code 5292 (2003).  Similarly, during VA examinations conducted throughout the claims period in October 1990, February 1996, January 2002, August 2003, March 2006, March 2009, and December 2009, forward flexion of the spine was never less than 50 degrees and the combined range of motion of the spine was always greater than 200 degrees.  

There are two isolated instances during the claims period when the Veteran manifested some symptoms associated with a higher rating.  During a February 1992 VA examination and January 2006 examination at the VA Medical Center (VAMC) the Veteran manifested forward flexion to 30 degrees, consistent with a 40 percent rating under the general rating formula.  However, the Veteran's combined motion of the spine at the February 1992 VA examination was 170 degrees which is contemplated by a 10 percent rating under the current criteria.  There were also no complaints of pain during extension and pain only at the endpoints of other testing.  The examiner diagnosed residuals of a back contusion including severe pain, but the Veteran clearly manifested range of motion that did not most nearly approximate severe.  In addition, the Board finds that the combined range of motion of the spine in February 1992 coupled with a finding of full spinal motion six months later in August 1992 by a military orthopedist, establishes that the Veteran's disability did not most nearly approximate the criteria associated with an increased rating under the former or current criteria. 

It is also clear that the Veteran did not demonstrate severe limited motion associated with her service-connected lumbar disability during the January 2006 VAMC examination.  At that time, the Veteran stated that she had been seen at a private emergency room for increased symptoms and advised not to return to work for three days.  Flexion was limited to 30 degrees with extension to 10-15 degrees and the Veteran stated that she was not able to walk.  While the Veteran demonstrated severe limitation of motion during the January 2006 examination, the Board finds that the exacerbation of her symptoms was not due to her service-connected disability.  During a January 2006 private examination conducted a few days after her visit to the VAMC, the Veteran stated that she incurred a recent injury to her low back while at work.  In January and February 2006 statements, the Veteran's private doctor opined that her degenerative facet disease (i.e. the service-connected low back disability) was relatively asymptomatic and irrelevant prior to her work-related injury and her current symptoms including instability and nerve root compression were entirely due to the nonservice-connected work injury.  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, as the Veteran's private doctor separated the symptoms associated with the Veteran's service-connected disability and work injury in January and February 2006, the Board finds that the severe limitation of motion demonstrated at that time was not indicative of impairment associated with the service-connected low back strain and degenerative changes.  In any event, the symptoms manifested in January 2006 were quickly resolved and represent an acute exacerbation.  By the March 2006 VA examination, the Veteran demonstrated full forward flexion of the lumbar spine to 90 degrees and a combined range of motion of 240 degrees.  Therefore, the Board cannot conclude that the impairment demonstrated by the Veteran following her work injury in January 2006 was an accurate representation of her disability picture at anytime during the claims period.  During the most recent VA examinations in March 2009 and December 2009, the Veteran also had full forward flexion of the spine to 90 degrees and a combined range of motion of 240 degrees and 300 degrees, respectively.  These findings are associated with a 10 percent rating under both the former and current rating criteria.  

In short, while on two occasions the Veteran demonstrated loss of spinal motion associated with a higher rating under either the former or current criteria, these two isolated instances represent only an acute exacerbation of symptoms and are not truly representative of the Veteran's complete disability picture at anytime during the claims period.  Furthermore, it is clear that the Veteran has maintained some useful motion of her spine throughout the entire claims period and has therefore not manifested favorable ankylosis of the entire thoracolumbar spine as contemplated by a 40 percent rating under the current rating criteria.

With respect to the DeLuca factors, almost all the VA examiners found that the Veteran only experienced pain at the endpoint of range of motion testing.  Their reported measurements therefore took into account the Veteran's complaints of painful motion.  While the March 2006 VA examiner noted the presence of pain during initial and repetitive testing, the examiner also found that it would require speculation to comment on any additional loss of motion due to flares.  During the March 2009 VA examination, the Veteran reported retaining only 30 percent of spinal function during flare-ups, but the examiner found there was no pain during repetitive range of motion testing and no additional loss of motion.  The December 2009 VA examiner also found that the Veteran did not experience any additional loss of motion following repetitive testing.  Therefore, even with consideration of functional factors, the Board finds that the Veteran's lumbar range of motion has not most nearly approximated the criteria contemplated by an increased rating under the former and current rating criteria.  

The Board also finds that an increased rating is not appropriate at anytime under the former criteria pertaining to a lumbosacral strain.  Under Diagnostic Code 5295 (2003), a 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  With muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position, a 20 percent evaluation is warranted.  A 10 percent evaluation is warranted if it is manifested by characteristic pain on motion.  A noncompensable evaluation is appropriate if there are slight subjective symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The record is negative for evidence that the Veteran has experienced listing of the whole spine to the opposite side or a positive Goldthwaite's sign at anytime during the claims period.  While she has manifested some limitation of motion, as discussed above, that limitation most nearly approximates moderate and the Veteran's disability has not been productive of marked limitation of forward bending in a standing position.  While X-ray and MRI reports have demonstrated osteo-arthritic changes or narrowing or irregularity of joint space (diagnosed as degenerative changes), these findings were characterized by physicians as mild in June 1994, mild to moderate in April 2004, and mild at the March 2006 VA examination.  The Veteran's private physician also characterized her degenerative arthritis as relatively asymptomatic and irrelevant in January 2006.  It is therefore clear that the service-connected lumbar disability has not nearly approximated a severe lumbosacral strain or the criteria associated with a 40 percent evaluation under Diagnostic Code 5295 (2003).  

The Board must now consider whether an increased rating is warranted for intervertebral disc syndrome under the former or current rating criteria.  The Veteran was diagnosed with lumbar disc degeneration by the August 2003 VA examiner and an April 2004 MRI demonstrated degenerative disc changes.  Therefore, the criteria pertaining to intervertebral disc syndrome are for application.  

Under the former criteria, intervertebral disc syndrome warrants a 60 percent evaluation for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  A 40 percent evaluation is authorized for intervertebral disc syndrome if it is severe with recurrent attacks and intermittent relief.  A 20 percent evaluation is warranted for intervertebral disc syndrome that is moderate with recurring attacks, while a 10 percent evaluation is appropriate when it is mild.  A noncompensable evaluations is assigned for postoperative cured intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, and the current version of Diagnostic Code 5242, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002), 5242 (2010)

Turning first to the current criteria for rating disc disease, the Board notes that there is no objective evidence of incapacitating episodes requiring bed rest prescribed by a physician.  Several times during the claims period the Veteran complained of an acute increase in low back symptoms, but neither VA nor private medical records note prescribed bed rest.  Even following the January 2006 work-related injury when the Veteran claimed that she could barely walk or stand, her private doctor prescribed pain medication, advised physical therapy program, and counseled her to perform light work.  In December 2008, the Veteran complained of a two week exacerbation of symptoms, but again, no bed rest was prescribed.  More recently, a July 2010 addendum from the December 2009 VA examiner indicated that there were no apparent incapacitating episodes during the past 12 months.  As there is no objective medical evidence of physician prescribed bedrest, the Board concludes the a rating in excess of 20 percent under Diagnostic Code 5242 (2010) is not appropriate. 

Similarly, the Board finds that the Veteran has not manifested symptoms of intervertebral disc syndrome that most nearly approximate the criteria for an increased rating under Diagnostic Code 5293 (2002).  The Veteran was first diagnosed with disc involvement in April 1992, when an MRI indicated very mild diffuse disc bulging.  Similarly, a military orthopedist noted only a mild disc bulge in August 1992.  An April 2004 MRI indicated a small disc bulge at L5-S1 and while broad-based disc bulges were present throughout other areas of the spine, they only resulted in mild to moderate spinal stenosis and neural foraminal narrowing.  Similar results were noted on a March 2007 lumbar CT report.  In addition, the Veteran has not experienced recurrent attacks of intervertebral disc syndrome or pronounced disc disease with persistent symptoms.  As discussed above, the service-connected back disability has not been productive of more than moderate loss of motion, and the Veteran has only experienced a few episodes of symptom exacerbations during the claims period, a period of more than 22 years.  

The Board notes that Diagnostic Code 5293 (2002) provides for a maximum 60 percent rating with symptoms compatible with sciatic neuropathy, absent ankle jerk, or other neurological findings.  The Veteran has demonstrated some neurological impairment of the lower extremities associated with her disc disease and, as discussed in further detail below, is separately compensated for these manifestations under the current rating criteria.  However, even with consideration of symptoms related to neurological impairment, the evidence does not establish an overall disability picture for disc disease that most nearly approximate pronounced.  As noted above, her disc involvement has been characterized as, at most, moderate and there have been only a few exacerbations of symptoms.  Therefore, the Veteran's neurological impairment is more properly rated as separate to her low back orthopedic problems, and the Board finds that a rating of 60 percent is not warranted at anytime under Diagnostic Code 5293 (2002).  

Turning to the Veteran's neurological impairment, Note 1 following the general rating formula for diseases and injuries of the spines provides that neurological disabilities are to be rated separately using the evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).  In an August 2010 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities as secondary to the service-connected low back disability.  Separate 20 percent ratings were assigned for each lower extremity under Diagnostic Code 8520 effective March 23, 2004, the date the RO determined the medical evidence established the presence of radiculopathy.  

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Disability involving a neurological disorder is ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function. When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. §§ 4.120, 4.124a.

The Board finds that increased initial ratings are not warranted for neurological impairment of the lower extremities.  In March 2004, the Veteran complained of pain radiating down the bilateral lower extremities to the calves.  An MRI was ordered and demonstrated degenerative disc changes with only mild to moderate bilateral neural foraminal narrowing.  Since that time, the Veteran has consistently complained of pain radiating into her legs, however, there have been few objective symptoms of radiculopathy.  Neurological examinations conducted during VA examinations in March 2006, March 2009, and December 2009, were normal and there has been only two documented instances of sensory impairment: in January 2006 (following the nonservice-connected work injury) and during an April 2007 neurological consultation at the VAMC when the Veteran had some loss of sensation in the left foot.  In addition, the December 2009 VA examiner specifically characterized the Veteran's neurological impairment as moderate in severity in a July 2010 addendum and there are no findings of muscular atrophy.  

The Board further notes that while the Veteran made intermittent complaints of radiating pain prior to March 2004, there were no diagnoses or medical findings of radiculopathy prior to that time.  The Veteran complained of radiating pain in June 1994 while on reserve duty, but sensation was fully intact and the sciatic notches were nontender.  Similarly, the Veteran reported some radiating pain during VA examinations in January 2002 and August 2003, but neurological examination was normal.  Thus, increased or earlier ratings for neurological impairment of the lower extremities are not warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Increased Initial Rating Left Knee

Entitlement to service connection for a left knee contusion and patellofemoral syndrome was granted in the October 1994 rating decision on appeal.  An initial 10 percent evaluation was assigned effective May 13, 1990.  In a September 1997 rating decision, the disability was recharacterized as a left knee contusion with patellofemoral syndrome and chondromalacia.  The Veteran contends that an increased rating is warranted as she experiences constant left knee pain that interferes with her activities of daily living. 

The Veteran's initial 10 percent rating for the left knee was assigned by analogy to Diagnostic Code 5014 for osteomalacia.  Osteomalacia is rated based on limitation of motion of the affected part as degenerative arthritis which is in turn rated under Diagnostic Code 5003.  Under this diagnostic code, a rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of  20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, it is clear that the Veteran's left knee disability does not involve two or more major joints.  Accordingly, an increased rating is not warranted under Diagnostic Code 5003.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Throughout the claims period, the Veteran has manifested noncompensable limitation of motion of the left knee.  During VA examinations conducted in February 1992, February 1996, January 2002, August 2003, March 2006, March 2009, and December 2009 the Veteran demonstrated full extension and flexion that was not limited to more than 60 degrees.  In addition, the VA examiners noted the presence of pain only at the end range of motion testing.  The March and December 2009 VA examiners also found that there was no objective evidence of pain with repetitive testing or additional loss of motion.  Full extension and flexion limited to 60 degrees or better is consistent with noncompensable evaluations under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board notes that the Veteran manifested flexion that was limited to 30 degrees with pain at an October 1990 VA examination, but finds that this is not truly indicative of the Veteran's ability to flex her knee.  The Veteran never demonstrated less than 60 degrees of flexion during any other examination conducted over the 20 year claims period, and range of motion of the knee was full in May 1990, only a few days after the Veteran's initial knee injury during reserve status.  Thus, the Board finds that the Veteran's limited flexion in October 1990 does not accurately demonstrate impairment resulting from her left knee disability, and an increased rating is not warranted based on this single evidentiary finding.  

Increased ratings are also possible based on instability or subluxation of the knee.  Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Although the Veteran submitted lay statements in November 2008 that described her knees as giving out, the objective medical evidence establishes that there is no instability of the left knee.  Instability testing has been uniformly negative during all VA examinations and private examinations, and the Veteran denied experiencing instability at the most recent VA examinations in March and December 2009.  Thus, the objective clinical findings outweigh the few subjective complaints of instability reported during the course of the claim for benefits and a rating under Diagnostic Code 5257 is not appropriate.  

The Board also finds that the other criteria for rating the knee are not applicable in this case.  The Veteran has clearly retained some useful motion of her left knee and does not manifest ankylosis.  In addition, there are no findings of effusion, impairment of the tibia or fibula or dislocation or removal of the semilunar cartilage.  Although the Veteran complained of left knee locking in an August 2009 statement, she has consistently denied experiencing locking at every VA examination during the claims period.  Therefore, an increased rating under Diagnostic Codes 5256, 5258, 5259, and 5262 is not warranted.  

In sum, the criteria for an initial rating in excess of 10 percent for the service-connected left knee disability have not been met.  The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign higher disability evaluations and thus, the claim must be denied.  


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's low back disability, left knee disability, and lower extremity radiculopathy are manifested by symptoms such as pain and limited motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience.  Marginal employment, which is defined as earned annual income that does not exceed the poverty threshold as determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) rated as 70 percent disabling, a lumbar strain rated as 20 percent disabling, radiculopathy of the lower extremities with separate 20 percent ratings, and residuals of a left knee contusion rated as 10 percent disabling.  She is in receipt of a combined rating of 90 percent and therefore meets the schedular requirements for TDIU.  38 C.F.R. § 4.16(a) (2010) (requiring one disability rated at 40 percent or more and a combined rating of 70 percent or more).  

The remaining question is whether the Veteran's service connected disabilities preclude gainful employment for which her education and occupational experience would otherwise qualify her.  The Veteran's various VA Forms 21-8940 and October 2004 hearing testimony indicate that she completed high school and three years of college, but has not received a college degree.  The record further establishes that the Veteran has worked sporadically throughout the claims period, most recently in 2007 at Andrew's Air Force Base.  The Board notes that while the Veteran indicated full-time employment at Target from 2003 to 2007 on her most recent Form 21-8940, treatment records from the VAMC show that she only worked part-time at Target until January 2006 when she incurred a work-related injury to her low back.  In September 2005, the Veteran reported that she was only working 12 hours a week; the Board finds that this work does not constitute "substantially gainful employment."  38 C.F.R. § 4.16(a).

The record also contains several medical opinions in favor of unemployability.  In November 1993, the Veteran's psychiatrist determined that she was permanently disabled due to schizoaffective disorder and an August 2003 VA psychiatric examiner found that it was highly reasonable the Veteran's mental illness would interfere with her ability to find and sustain employment.  Additionally, a May 2006 VA psychiatric examiner concluded that the Veteran was rendered unable to find or maintain work due to severe symptoms of schizoaffective disorder and PTSD.  More recently, the February 2010 VA psychiatric examiner found that the Veteran experienced moderate to severe effects on employment from her mental disorders.  

Weighing against the claim is the February 2010 addendum opinion of the December 2009 VA orthopedic examiner who determined that the Veteran was capable of sedentary employment with frequent breaks.  The Board notes that this opinion was based solely on the Veteran's orthopedic impairment and did not take into account her psychiatric problems in combination with low back, left knee, and neurological disabilities.  Based on the multiple medical opinions weighing in favor of the claim, the Board finds that the Veteran is unemployable due to service-connected disabilities and the claim for TDIU is granted.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that VA has substantially satisfied the duties to notify and assist with respect to the claim for entitlement to TDIU.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  

The claims for increased ratings arise from disagreement with the initial evaluations assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  While the record indicates that the Veteran is in receipt of benefits from the Social Security Administration (SSA), in November 2008 SSA indicated that the Veteran's medical records could not be located and were unavailable for procurement.  Similarly, a January 2009 response from Prince George's Hospital Center noted that records of treatment reported by the Veteran were also not available.  A July 2011 letter from Doctors Community Hospital indicated that treatment records pertaining to the Veteran were not available for procurement, but the Board notes the claims folder contains some records from this facility provided by the Veteran.

The Veteran has also reported receiving treatment for the disabilities on appeal with other private health care providers, including Drs. Rustigi, West, Venkatraman, and Williams.  With respect to the first three doctors, VA requested complete records of treatment from their offices in December 2008 and February 2009.  No response to these requests was received and the Veteran was informed in a February 2009 letter of VA's attempts to retrieve the records.  She was also notified that she may want to attempt to obtain the records herself.  However, no records from these physicians have been received.  Regarding clinical records from Dr. Williams, the claims folder contains some records dated in the early and mid-1990s from this doctor, but a December 2008 letter informed the Veteran that a recent medical release contained the incorrect address for Dr. Williams and Howard Hospital.  The Veteran did not provide an additional address or medical release. 

The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claims.  Multiple efforts have been made to obtain all records of private treatment reported by the Veteran and any failure to develop this claim rests with the Veteran herself.

Additionally, the Veteran was provided proper VA examinations and medical opinions in response to her claims.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 20 percent for lumbar strain with mechanical low back pain and degenerative changes is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity is denied. 

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of a left knee contusion with patellofemoral syndrome and chondromalacia is denied.  

Entitlement to TDIU is granted. 




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


